Citation Nr: 0301838	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a claim of service 
connection for residuals of a head injury was denied.  

The Board remanded the veteran's claim in January 2001 for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In March 2002, the veteran had a personal 
hearing with a Decision Review Officer at the RO.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  A current head disability of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to that service.


CONCLUSION OF LAW

The veteran's current head disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Head Injury

The veteran contends that he currently suffers from residuals 
of a head injury as a result of an accident during his active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for service connection for residuals of a head 
injury must fail.

The veteran's service medical records show that the veteran 
reported a blow to the head and neck in February 1944.  The 
August 1943 induction examination report notes that the 
veteran had an operation in 1938 for a congenital 
torticollis. "Torticollis" is defined as a contracted state 
of the cervical muscles, producing twisting of the neck and 
an unnatural position of the head.  See Dorland's Illustrated 
Medical Dictionary 1723 (28th ed. 1994).  The service medical 
records contain several references to this.  In a February 
1944 treatment record, however, the veteran reported pain 
since a blow to the head and neck one month earlier; the 
veteran's congenital neck problem was also then noted.  The 
veteran was referred to the orthopedic clinic, which noted 
only the veteran's congenital injury to the neck.  He was 
treated as an outpatient.  The veteran's March 1945 discharge 
examination report does not note the presence of any 
residuals of head injury.   

VA treatment records from July 1998 show that the veteran's 
head was noted as normocephalic and atraumatic.  Another VA 
treatment record from March 2000 shows that the veteran had 
both cervical and skull X-rays performed.  The examiner 
suggested that the veteran undergo a bone scan of his head, 
however the veteran refused the procedure citing that he had 
no symptoms in that area.  Another March 2000 treatment 
record notes that the veteran had a head injury during 
training, which he felt was not life threatening but more 
humiliating and worrisome.  In July 2000, it was noted that 
the veteran complained of pain in his neck and head.  It was 
reported in a November 2000 treatment record that the veteran 
had been taken to the emergency room after falling.  The 
November 2000 report noted that veteran complained of 
generalized weakness and losing his balance while at the 
hospital.  An October 2000 CT scan of the veteran's brain was 
performed at the Bay Pines VA Medical Center and showed only 
moderate atrophy.  Another October 2000 CT scan of the 
veteran's head also showed a right frontal focal deficit.  A 
bone scan was recommended at the hospital in October 2000 and 
during VA treatment.  The veteran again refused both requests 
to obtain the bone scan of his head.  

The Board acknowledges the veteran's complaints of residuals 
of a head injury in his September 1999 statement and the 
March 2002 hearing transcript.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his injury during active military service and his 
current residuals of a head disability.  His opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 3.303 with 
respect to the relationship between events incurred during 
service and his current complaints of a head disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does not 
show that the veteran's current head disability is 
etiologically related to any head injury he incurred in his 
period of active service.  Service medical records, 
specifically the veteran's March 1945 examination report, 
reflect that the veteran was not suffering from any residuals 
of a head injury upon discharge.  The veteran was discharged 
from service in 1946 and symptoms of the current head 
disability were not reported until 50 years after discharge.  
VA treatment records and CT scan reports from 2000 show that 
the veteran has a current head disability.  However, none of 
the competent medical evidence shows that the veteran's 
current problem is linked to a head injury he received in 
basic training or at any other time during his active 
service.  As the preponderance of the evidence establishes 
that the veteran's current head condition is not related to 
his military service, the veteran's claim of service 
connection for residuals of a head injury must be denied.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for residuals of a head 
injury.  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter 
dated in June 2001, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  As noted above, the Board remanded 
this appeal to the RO in January 2001 for action consistent 
with the VCAA.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claim has 
been satisfied.


ORDER

Service connection for residuals of a head injury is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

